                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-10896-GW-GJSx                                           Date      March 9, 2020
 Title             Jennifer Herrington v. The Nature Conservancy, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Molly Durkin                                        Alicia C. Anderson
                         Marqui Hood                                          Andrea Chavez
 PROCEEDINGS:                PLAINTIFF JENNIFER HERRINGTON'S MOTION FOR REMAND
                             [11]


Court hears oral argument. The tentative circulated and attached hereto, is adopted as the Court’s final
ruling. The Court GRANTS Plaintiff’s Motion to Remand.




                                                                                                   :       10
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Jennifer Herrington v. The Nature Conservancy et al.; Case No. 2:19-cv-10896-GW-(GJSx)
Tentative Ruling on Motion to Remand



I.     Background
       Plaintiff Jennifer Herrington sues Defendants The Nature Conservancy (“TNC”), The
Nature Conservancy of California (“TNC CA”), and Does 1-50, inclusive, for: (1) retaliation, in
violation of Cal. Labor Code § 1102.5; (2) sex discrimination, in violation of Cal. Gov. Code §
12940; (3) failure to prevent discrimination; and (4) wrongful termination in violation of public
policy. See generally Complaint, Docket No. 1-1.
       Plaintiff alleges the following: Plaintiff is a former employee of Defendant. Id. ¶ 1. She
was hired as a Conservation Assistant by TNC’s Colorado Chapter in 2000. Id. ¶ 10. Plaintiff
was promoted several times, was considered a leader in stewardship, and was asked to join a
variety of task forces to shape how stewardship is executed across the organization. Id. ¶ 11. In
2018, Plaintiff was offered the role of Project Manager for TNC CA’s Dangermond Preserve (the
“Preserve”). Id. ¶ 12. Plaintiff agreed to relocate her family from Colorado to California for the
opportunity. Id. Before TNC acquired the Preserve, it had been mismanaged. Id. ¶ 13.
       Plaintiff assumed her role as Preserve Property Manager in June 2018. Id. ¶ 14. She was
one of only two women employees who lived on the property, and all of her superiors were men.
Id. She observed people assuming traditional gender roles on the Preserve’s ranches. Id. At one
point, while Plaintiff was speaking to cattle ranch manager Justin Cota about her plans for
coordination with neighboring ranches, he told her “why don’t you go into the house and talk with
my wife.” Id. ¶ 15. Cota had previously handled coordinating with neighboring ranches for the
prior preserve owner. Id. Cota repeatedly ignored Plaintiff’s leadership role and made decisions
without consulting or involving her in matters on which she was supposed to lead. Id.
       Similarly, Preserve Director Michael Bell was dismissive of Plaintiff’s ideas, frequently
disregarding her experience in stewardship by second-guessing or ignoring her decisions and
recommendations. Id. ¶ 16. Bell rarely spoke directly to Plaintiff if he was not happy with
something she did; instead, he spoke to her male supervisor, Project Director Ethan Inlander,
expecting that Plaintiff would get the message. Id. Plaintiff was left out of planning discussions
that Bell had with Inlander and Inlander’s supervisor, Associate Director of Conservation
Investments Mike McFadden. Id. One incident occurred when Plaintiff attempted to address



                                                    1
hunting on the Preserve. Id. ¶ 17. Bell was allowing his supervisor, TNC’s California State
Director Mike Sweeney, to hunt on the Preserve without restriction. Id. Normally, TNC required
a “compatible human use” justification form to be completed for hunting, with applicable
ecological information to justify the activity, prior to any hunting occurring. Id. Plaintiff proposed
a hunting policy including the compatible human use justification requirement, but Bell told her
they did not need the justification and disregarded Plaintiff’s explanation. Id. Plaintiff believed
that Bell saw Plaintiff as a nuisance and did not want to disrupt his “good old boy” relationship
with Sweeney. Id.
        Plaintiff also observed that Bell allowed his family and friends to surf and camp on the
preserve’s beaches in violation of TNC’s procedures. Id. ¶ 18. However, Bell became angry when
Plaintiff allowed TNC’s female Director of Finance to hold a retreat on the Preserve. Id. ¶ 19.
Bell was upset that Plaintiff had not consulted him before allowing the retreat, and he said that he
did not want the Director of Finance on the property and “in his business.” Id. Bell also did not
allow contractors who worked with Laura Riege, the female Restoration Manager of the Preserve,
to surf or camp on the property. Id. ¶ 20.
        As Preserve Property Manager, Plaintiff was tasked with developing and implementing
rules for the Preserve upon acquisition of the property. Id. ¶ 21. She prepared rules based on other
California preserve rules, precluding the improper use of the preserve by Bell’s friends and family.
Id. However, Bell appeared resistant to Plaintiff’s new Preserve rules. Id. On October 15, 2018,
Plaintiff, Bell, Inlander, and McFadden had a phone meeting to discuss implementation of the
rules. Id. ¶ 22. Plaintiff had previously discussed with Inlander her discomfort with Bell’s use of
the Preserve. Id. She also sent an email to McFadden expressing her concerns. Id. During the
call, Bell was hostile, asking, “[t]his is all about the surfing, isn’t it?” Id. ¶ 23. He made clear that
he was upset that his private recreational usage was being challenged. Id. After the call, Bell
continued to allow access to his friends and family. Id.
        One of Plaintiff’s priority projects was to oversee infrastructure improvements on the
property. Id. ¶ 24. However, she learned that Bell, who had no prior land ownership or
management experience, was circumventing TNC rules regarding infrastructure improvements.
Id. ¶ 25. For example, Bell ignored TNC’s standard operating procedures requiring multiple bids
on certain contracts and repeatedly hired his male friends for architecture, structural engineering,
and construction contracts. Id. Bell awarded one of his friends over $300,000 in architectural



                                                       2
contracts, justified only by sole source documentation signed by Bell. Id. Before Plaintiff’s
arrival, Bell had authorized major structural improvements to buildings on the Preserve without
obtaining any of the required planning permits or building permits, and work had begun with Bell’s
friend as the contractor. Id. ¶ 26.
       Plaintiff learned that the California Coastal Commission and Santa Barbara County had
significant oversight responsibility over infrastructure projects that TNC pursued on the preserve.
Id. ¶ 27. Plaintiff, along with outside consultants, determined what types of permits were required
for the planned infrastructure projects. Id. They were repeatedly told by county officials that TNC
needed to obtain Coastal Commission development permits from the County Planning Department
for much of the infrastructure work TNC intended to undertake. Id. Plaintiff continued to advocate
to Bell for acquiring permits for infrastructure improvements on the Preserve. Id. ¶ 28. Plaintiff
advised Bell that if the public would be invited onto the Preserve, the structures would need to
comply with commercial building requirements, such as ADA accessibility. Id. Bell continually
sought to circumvent the need for Coastal Development permits and ignored Plaintiff’s advice
concerning ADA compliance. Id. Bell also expressed anger toward the female outside consultant
when she made recommendations and attempted to replace her with two male consultants. Id. ¶
29.
       In Fall 2018, when it was time to discuss moving forward on the next set of infrastructure
improvements on the Preserve, Plaintiff proposed a timeline that included time for obtaining the
appropriate permits. Id. ¶ 30. When Plaintiff, Bell, Inlander, and McFadden had a phone call to
discuss the infrastructure improvements, Bell stated that he wanted to skip permitting to save time.
Id. Inlander and McFadden agreed, despite knowing that Plaintiff was not comfortable with this.
Id. After the group phone call, Plaintiff had a phone call with McFadden expressing her discomfort
with the decision. Id. ¶ 31. She sent McFadden multiple follow-up emails documenting her
opposition to proceeding without obtaining the necessary permits. Id. McFadden eventually stated
in an email to Plaintiff that he advocated for obtaining the permits. Id.
       Next, Bell initiated a meeting with the head of the Santa Barbara County Building
Department and TNC representatives regarding the permitting requirements. Id. ¶ 32. At that
meeting, on February 11, 2019, county officials reiterated to Plaintiff and Bell that TNC needed
to work with the planning department to obtain Coastal Commission permits for much of the
infrastructure work that TNC intended to undertake on the preserve. Id. The county officials



                                                     3
encouraged TNC to submit a comprehensive coastal development permit for the planned
infrastructure improvements. Id. Bell was upset with the outcome of the meeting, and after
Plaintiff insisted that TNC needed to obtain the planning permits, Bell demanded: “Do not go
against me on this permitting issue!” Id. ¶ 33. Bell also told Plaintiff that it was “all [her] fault”
that the County was requiring permits. Id.
       In February 2019, shortly after these permitting discussions, Bell reorganized the Preserve
team structure, increasing his control over Plaintiff. Id. ¶ 34. Bell removed McFadden’s and
Inlander’s roles in the property and required everyone on the Preserve team, including Plaintiff, to
report directly to him. Id. This reduced Plaintiff’s ability to make decisions. Id. Plaintiff no
longer had any direct reports, and approval for Plaintiff to hire a full-time visitation position was
rescinded without meaningful explanation. Id. Plaintiff continued to receive direction from Bell
to develop contracts for a variety of building improvements without obtaining the permits. Id. ¶
35. Plaintiff’s proposed timelines always included time to obtain permits, but Bell would
frequently advocate for skipping the permitting process during meetings. Id.
       Bell continued to second-guess and/or ignore Plaintiff’s recommendations and decisions.
Id. ¶ 36. Plaintiff reached out to local contractors and invited them to bid on new projects, in an
effort to hire contractors outside of Bell’s circle of friends. Id. Plaintiff found a new general
contractor company, but Bell told her he did not want to use them. Id. Eventually, Bell agreed to
work with the contractor, but only after doing his own research on the company and having lunch
with the male owners of the company without Plaintiff. Id. Plaintiff’s ability to find a contractor
had never been questioned in this manner when she was a project manager in Colorado. Id.
       In late April 2019, Bell told Plaintiff that he was planning to hire an Assistant Preserve
Manager to take on a lot of his duties so that he could focus on fundraising. Id. ¶ 37. Bell told
Plaintiff that he had three people in mind for the job. Id. Plaintiff asked whether Bell thought she
would be a good fit for the job, but he told her no because she did not have the right skill set. Id.
On May 8, 2019, Bell informed Plaintiff that her position was being eliminated due to another
reorganization. Id. ¶ 38. She was told that she could apply for the new Assistant Preserve Manager
position, despite Bell’s previous statement that he did not think she would be a good fit for the job.
Id. Almost immediately after notifying Plaintiff of her termination, TNC posted an advertisement
for a position almost identical to Plaintiff’s job description. Id. ¶ 39. Plaintiff believes that a man
was hired for the position. Id.



                                                      4
       Within the time provided by law, Plaintiff filed a complaint with the California Department
of Fair Employment and Housing; she received a right-to-sue letter. Id. ¶ 42. Plaintiff has given
notice to Defendant and to the California Labor and Workforce Development Agency of
Defendants’ alleged violations of California Labor Code, including retaliation for opposing and/or
raising protected complaints about illegal activity. Id.
       Plaintiff brought suit in the County of Barbara Superior Court, and Defendants removed to
this Court. See Notice of Removal, Docket No. 1. Plaintiff filed a motion to Remand. See Motion
to Remand (“Motion”), Docket No. 11. Defendants oppose. See Opposition to Motion to Remand
(“Opp’n”), Docket No. 14. Plaintiff replies. See Reply in Support of Motion to Remand (“Reply”),
Docket No. 21.
II.    Legal Standard
       Federal courts possess limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congressional statute. See, e.g., Kokkonen v. Guardian
Life Ins. Co., 511 U.S. 375, 377 (1994). Federal courts operate under the presumption that they
do not have jurisdiction over state causes of action, and the party claiming federal jurisdiction must
prove otherwise. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799); McNutt v. General
Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). Additionally, “[t]he defendant bears the
burden of establishing that removal is proper” and removal statutes are “strictly construed against
removal jurisdiction.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087
(9th Cir. 2009); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“[J]urisdiction
must be rejected if there is any doubt as to the right of removal.”).
       Subject-matter jurisdiction exists over claims that: (1) are between citizens of different
states, and (2) have an amount in controversy greater than $75,000. See 28 U.S.C. § 1332(a).
Further, an action that is otherwise removable on the basis of diversity jurisdiction “may not be
removed if any of the . . . defendants [are] citizen[s] of the State in which such action is brought.”
28 U.S.C.S. § 1441(b)(2).       Although diversity jurisdiction requires complete diversity of
citizenship, there is an exception to the complete diversity requirement “where a non-diverse
defendant has been fraudulently joined.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th
Cir. 2009).
       “Joinder is fraudulent ‘if the plaintiff fails to state a cause of action against a resident
defendant, and the failure is obvious according to the settled rules of the state.’” Id. (quoting



                                                      5
Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)). Conversely,
“if there is any possibility that the state law might impose liability on a resident defendant under
the circumstances alleged in the complaint, the federal court cannot find that joinder of the resident
defendant was fraudulent, and remand is necessary.” Id. at 1044. “The burden of proving a
fraudulent joinder is a heavy one. The removing party must prove that there is absolutely no
possibility that the plaintiff will be able to establish a cause of action against the in-state defendant
in state court . . . .” Green v. Amerada Hess Corp., 707 F.2d 201, 205 (5th Cir. 1983); see also
Esperanza v. Shanklin Corp., No. 5:17–cv–2456–CAS–KK, 2017 WL 6520465, at *2 (C.D. Cal.
Dec. 19, 2017); GranCare, LLC v. Thrower, 889 F.3d 543, 548 (9th Cir. 2018) (“A defendant
invoking federal court diversity jurisdiction on the basis of fraudulent joinder bears a ‘heavy
burden’ since there is a ‘general presumption against [finding] fraudulent joinder.’” (alteration in
original)). “[T]he relevant inquiry is only whether plaintiff could state a claim against [the in-state
defendant] on any legal theory.” Lytle v. Ford Motor Co., No. 2:18-cv-1628-WBC (EFBx), 2018
WL 4793800, at *5 (E.D. Cal. Oct. 2, 2018). In other words, “a defendant must essentially show
that the plaintiff cannot assert a claim against the non-diverse party as a matter of law.” Amarant
v. Home Depot U.S.A., Inc., No. 1:13-CV-00245-LJO-SK, 2013 WL 3146809, at *4 (E.D. Cal.
June 18, 2013) (citation omitted). “Remand must be granted unless the defendant shows that the
plaintiff would not be afforded leave to amend his complaint to cure the purported deficiency.”
Nasrawi v. Buck Consultants, LLC, 776 F. Supp. 2d 1166, 1170 (E.D. Cal. 2011) (alterations and
internal quotation marks omitted). If there is a possibility that the plaintiff may be able to amend
his pleading to state a claim against the allegedly sham defendant, then remand is warranted. See
Padilla v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009).
III.     Discussion
         TNC does not dispute that TNC CA is a citizen of California. See generally Notice of
Removal. Rather, TNC argues that it was Plaintiff’s sole employer, and TNC CA’s citizenship
should be ignored because it was fraudulently joined. See id. ¶¶ 11-18. In order for this Court to
find that TNC CA is a sham defendant, TNC must establish that Plaintiff does not have any
possible viable cause of action against TNC CA.1


1
  As explained in the OSC issued by this Court, Plaintiff’s citizenship at the time the action was filed has not been
adequately established. However, the question at this stage is likely the same regardless of Plaintiff’s citizenship: if
Plaintiff was a citizen of California when the action was filed, then complete diversity does not exist unless TNC CA
is a sham defendant. And if Plaintiff was a citizen of Colorado when the action was filed, see Declaration of Alicia


                                                               6
        Plaintiff asserts four claims against Defendants: (1) retaliation, in violation of Cal. Labor
Code § 1102.5; (2) sex discrimination, in violation of Cal. Gov. Code § 12940; (3) failure to
prevent discrimination; and (4) wrongful termination in violation of public policy. See generally
Complaint, Docket No. 1-1. Because these claims require an employment relationship, Plaintiff
is proceeding under a joint employment theory. See Motion at 4. Joint employment may exist
“where an employer send an employee to do work for another person, and both have the right to
exercise certain powers of control over the employee.” Kowalski v. Shell Oil Co., 23 Cal. 3d 168,
174 (1979). In determining whether joint employment exists, California courts “consider the
‘totality of circumstances’ that reflect upon the nature of the work relationship of the parties, with
emphasis upon the extent to which the defendant controls the plaintiff’s performance of
employment duties.” Vernon v. State of Cal., 116 Cal. App. 4th 114, 124 (2004) (quoting
Lambertsen v. Utah Dep’t of Corr., 79 F.3d 1024, 1028 (10th Cir. 1996)).
        The burden to demonstrate that a party is a sham defendant is very high. For example, in
Gebran v. Wells Fargo Bank, N.A., No. CV:1607616 BRO (MRWX), 2016 WL 7471292, at *2
(C.D. Cal. Dec. 28, 2016), Wells Fargo Bank (“WFB”) argued that the plaintiff had erroneously
sued the wrong defendant, WFB’s parent company Wells Fargo & Company (“WFC”), and that
WFC was a sham defendant. The district court found that WFB had failed to establish fraudulent
joinder, even though the district court cited no evidence showing that WFC exercised day-to-day
control over the plaintiff’s employment. Id. at *6-*9. The court found that the fact that the plaintiff
had exhausted her administrative remedies with respect to WFC “support[ed] her position that she
may state a claim against WFC.” Id. at *8. Further, the court explained that even assuming the
plaintiff had failed to allege joint employment, “WFB ha[d] not met its burden of establishing that
Plaintiff [wa]s incapable of amending her Complaint to state a valid claim against WFC on a joint-
employer theory.” Id. This was in part because “even assuming the terms and conditions of
Plaintiff’s employment were contractually controlled by WFB, this does not mean that it [wa]s
impossible for WFC to exercise control over Plaintiff’s employment at WFB’s in practice.” Id. at
*9 (emphasis in original). Other courts have reached similar conclusions. See Fraser v. Wells
Fargo Bank, N.A., No. 15-CV-00772-JD, 2015 WL 1938448, at *1 (N.D. Cal. 2015) (rejecting


Anderson, Docket No. 16, ¶ 3, then the local defendant rule under 28 U.S.C. § 1441(b)(2) prevents removal to this
Court unless TNC CA is a sham defendant. Either way, the Court must determine whether TNC CA is a sham
defendant in order to establish jurisdiction.



                                                            7
sham defendant argument based on the possibility of joint employment and noting that “there are
several theories under which a corporate entity separate from the corporate entity that officially
employs the plaintiff may be deemed the plaintiff’s employer as well” (quoting Blazek v. Adesa
California, LLC, No. 09 CV:1509BTM(BLM), 2009 WL 2905972, at *2 (S.D. Cal. Sept. 8,
2009))); Cohen v. Valeant Pharm. N. Am., LLC, No. 18CV1540-CAB-BGS, 2018 WL 3409212,
at *2 (S.D. Cal. July 13, 2018) (“Here, while Defendants have provided evidence that Plaintiff was
technically employed by the parent company (VPNA) and not the subsidiary (SPI), they have not
shown by clear and convincing evidence that Plaintiff would be unable to hold SPI liable as a joint
employer as a matter of law. . . .”).
       Here, TNC argues that Plaintiff cannot possibly allege an employment relationship with
TNC CA, because TNC CA “is an entirely distinct entity from TNC.” Opp’n at 3. In support of
removal, the removing defendant may submit facts showing that a resident defendant had “no real
connection with the controversy.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318-19 (9th Cir.
1998) (quoting Wilson v. Republic Iron & Steel Co., 257 U.S. 92, 97 (1921)). According to TNC,
TNC CA was established solely to apply for and receive grant funds under California Propositions
40 and 50, and TNC CA has never had any employees. See Declaration of Sharon Wasserman in
Support of Notice of Removal (“Wasserman NOR Decl.”), Docket No. 3, ¶ 4; Declaration of
Michael McFadden (“McFadden Decl.”), Docket No. 18, ¶ 7. The Board Minutes of TNC CA’s
November 21, 2006 meeting state that TNC CA is “a pass-through entity” for Proposition 40 and
50 grant funds. Ex. A, Wasserman NOR Decl., Docket No. 3-1, ¶ 2. Further, TNC points out that
TNC CA has had no employees or grants earned since 2010, significantly before Plaintiff’s
employment with TNC. See Declaration of Sharon Wasserman in Support of Opposition to Motion
to Remand (“Wasserman Opp’n Decl.”), Docket No. 15, ¶ 7. TNC points to the minutes of TNC
CA’s November 2018 board meeting, which state that TNC CA “has not received Prop 40 or 50
grant funds nor made property acquisitions with such funds since 2010.” Ex. B, Wasserman Opp’n
Decl., Docket No. 15-2, ¶ 4.
       Plaintiff disputes TNC’s assertions that no employment relationship could possibly exist
between Plaintiff and TNC CA. First, Plaintiff also points to the 2006 TNC CA Board Meeting
Minutes, which states:
       [TNC CA] intends to enter into a resource sharing agreement to manage the day-
       to-day operations of [TNC CA], pursuant to which [TNC CA] will use TNC
       employees and other resources to prepare grant applications, apply for[,] and accept


                                                    8
         available funding. . . . If funds are awarded for specific projects, [TNC CA] will
         enter into a grant agreement with the granting agency with the intention of
         subcontracting with TNC to perform the terms of the grant[ and] oversee any
         projects for which funds are received.

Ex. A, Wasserman NOR Decl., ¶ 2. Plaintiff argues that these terms demonstrate an intention for
TNC and TNC CA to jointly exercise control over an employee applying for and accepting funding
under Propositions 40 and 50. Herrington’s job description while working at the Preserve included
“ensuring that public and private funds [were] raised to meet programmatic needs,” and
“[d]emonstrated experience in fundraising or grant writing” was a preferred qualification for the
job. Declaration of Jennifer Herrington (“Herrington Decl.”), Docket No. 11-2, ¶ 2; Ex. A,
Herrington Decl., at 5.
         The Court would find that TNC has not demonstrated that Plaintiff could not possibly state
a cause of action against TNC CA. The Court agrees that the 2006 TNC CA Board Meeting
Minutes suggest that TNC CA could have jointly exercised control with TNC over the process of
applying for and administering grants under Propositions 40 and 50. Plaintiff states that she helped
seek grant funding while she worked at the Preserve. See Herrington Decl. ¶ 2. TNC submits
declarations from McFadden and Inlander, with whom Plaintiff worked at the Preserve, to the
effect that McFadden and Inlander had not directed Plaintiff to work on projects for TNC CA and
were not aware that she had done so. See McFadden Decl., ¶¶ 7-8; Declaration of Ethan Inlander
(“Inlander Decl.”), Docket No. 17, ¶¶ 8-9. However, as Plaintiff points out, McFadden and
Inlander ceased to supervise her after the February 2019 reorganization at the Preserve, after which
Bell became Plaintiff’s direct supervisor. See Complaint ¶ 34. Similarly, the 2018 TNC CA
Meeting Minutes explaining that TNC CA had not received any grants since 2010 do not prove
that Plaintiff did not work on relevant grant applications − both because Plaintiff’s employment
began in 2019, after the meeting, and because the fact that TNC CA did not receive grants does
not prove that they did not apply for them. Therefore, it is possible that Plaintiff could amend her
complaint to allege that she worked with Bell on grant applications that were overseen by TNC
CA.2 And as in Gebran, Plaintiff asserts that she has exhausted her administrative remedies and


2
 It is immaterial that Plaintiff has not actually offered to amend her Complaint to put forward such evidence, because
“the test[s] for fraudulent joinder and for failure to state a claim under Rule 12(b)(6) are not equivalent.” Grancare,
889 F.3d at 549. “Because the purpose of the fraudulent joinder doctrine is to allow a determination whether the
district court has subject matter jurisdiction, the standard is similar to the ‘wholly insubstantial and frivolous’ standard
for dismissing claims under Rule 12(b)(1) for lack of federal question jurisdiction.” Id. The question is whether there


                                                                 9
received a right to sue letter against both TNC and TNC CA from the Department of Fair
Employment and Housing. See Complaint, ¶¶ 42-43; Ex. A to Complaint, Docket No. 1-1. In
sum, while TNC asserts various factual defenses as to why it does not believe Plaintiff can recover
against TNC CA, these substantive defenses fail to demonstrate fraudulent joinder. See Gebran,
2016 WL 7471292, at *5. At this stage, the Court cannot say as a matter of law that Plaintiff could
not possibly assert a claim against TNC CA. Because the Court would not find that TNC CA is a
sham defendant, the Court concludes that it lacks jurisdiction, either for lack of complete diversity
and/or because TNC CA is a local defendant.
IV.      Conclusion
         Based on the foregoing discussion, the Court would GRANT the Motion to Remand.




is absolutely no possibility that the Plaintiff will be able to establish a cause of action against TNC CA.



                                                               10
